Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 54 recites “an oligo(ethylene glycol)-like dendrimer.”  The application does not  It’s unclear what an oligo(ethylene gycol)-like dendrimer is and in what way a dendrimer needs to be “like” oligo(ethylene glycol) to be considered “an oigo(ethylene glycol)-like dendrimer.”   The term “an oligo(ethylene glycol)-like dendrimer” is not a term of art, nor is it known in the art what dendrimers fall under the scope “an oligo(ethylene glycol)-like dendrimer.”   The specification provides one example of “an oligo(ethylene glycol)-like dendrimer,” that is, 2 OEG dendrimer (D2-OH-60) (page 14, line 11).  The single example of 2 OEG dendrimer (D2-OH-60) does not represent the genus of “an olig(ethylene glycol)-like polymer.”    As there is no disclosure in the application of the genus “an oligo(ethylene glycol)-like dendrimer,” and as the one example of 2 OEG dendrimer (D2-OH-60) does not represent the genus, 
the artisan would not accept that applicant had envisioned the limitation genus “an oligo(ethylene glycol)-like dendrimer,” at the time the application was filed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 54 recites “an oligo(ethylene glycol)-like dendrimer.”  It’s unclear what an oligo(ethylene glycol)-like dendrimer is and in what way a dendrimer needs to be “like” oligo(ethylene glycol) to be considered “an oligo(ethylene glycol)-like dendrimer.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168347 A1 to Rangaramanujam in view of Sharma (Polymer Chemistry, 2015). Rangaramanujamin teaches a dendrimer comprising a plurality of hydroxyl groups, wherein one or more prophylactic, therapeutic, or diagnostic agents are encapsulated in, associated with, or conjugated to the dendrimer and the dendrimer is formulated for systemic administration for local treatment of inflammation mediated by activated macrophages (abstract; paragraphs 1-16; examples; claims).  The macrophages may be resident macrophage cells of the brain (central nervous system) (paragraphs 2 and 6).  The dendrimer may be a PAMAM dendrimer, and polyester, polyether, polylysine, polyethylene glycol (a linear or branched polyethylene glycol; as polyethylene glycol shares the same monomer units as oligo(polyethylene glycol), it is fairly deemed to fall under the scope of an olig(polyethylene glycol-like dendrimer), and polypeptide dendrimers are also taught (paragraph 56).  Regarding the limitation in claim 42, “wherein the dendrimer does not comprise a triazatriphosphinine moiety,” the dendrimer of Rangaramanujamin does not comprise a triazatriphosphinine moiety.
Rangaramanujam fails to teach using hydroxyl-terminated dendrimers having a surface density of hydroxyl groups of at least three hydroxyl groups/nm2.
Sharma teaches dendrimers for nanomedicine and drug delivery comprising g G3 dendrimers bearing hydroxyl surface groups using AB3, AB5, and AB hypermonomers (Abstract; Results and Discussion; Conclusions).    Dendrimer 7 of Sharma has 180 hydroxyl groups and a diameter of 1.95-2.85 nm (between about 1 nm and about 15 nm; between about 1 nm and about 5 nm; between about 1 nm and about 2 nm), and therefore a hydroxyl surface density of 180/11.94 = 15 OH groups/nm2, 180/25.5 = 7 OH groups/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of at least five hydroxyl groups/nm3 depending on whether the hydrodynamic diameter determined by DLS experiments in methanol or the solvodynamic diameter calculated by NMR is used (page 1441, Table 1).  The outer hydroxyl groups provide reactive attachment to biologically active agents for nanomedicine and drug delivery (Introduction; Conclusions).  The hydroxyl terminal groups further provide a reactive platform for further growth and attachment of several other types of functionalities (Introduction; Conclusions).  The dendrimers provide relative ease of tailoring the chemistry to fit the chemical properties of selected biologically active agents (Introduction; Conclusions).  In one embodiment, the dendrimer of Sharma is:

    PNG
    media_image1.png
    384
    490
    media_image1.png
    Greyscale

(Compound 2; Figure 1).   This is the same compound of instant claim 55.   The compound further meets claim 51 and 52, wherein in claim 52, n = 4 and x = amine.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the hydroxylated dendrimers of Sharma as the hydroxylated dendrimer of Rangaramanujam.  The motivation for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Sharma will provide outer hydroxyl groups for reactive attachment of biologically active agents of Rangaramanujam, a reactive platform for further growth and attachment of other types of functionalities, and provide ease of tailoring the chemistry to fit the chemical properties of biologically active agents.
Applicant argues that the rejection relies upon the substitution of a dendrimer in Rangaramanujam for Dendrimer 7 of Sharma. Dendrimer 7 of Sharma was prepared from N3P3Cl6 (hexachlorocyclotriphosphazene), which incorporated N3P3 (triazatriphosphinine) into the final chemical structure of Dendrimer 7.   The present claims exclude N3P3Cl6 (hexachlorocyclotriphosphazene), which incorporated N3P3 (triazatriphosphinine) from being in the structure as they recite a dendrimer comprising a plurality of hydroxyl (OH) groups, where the dendrimer is prepared from one or more compounds selected from a list of compounds that excludes hexachlorocyclotriphosphazene and any other compound which could incorporate triazatriphosphinine moieties into a dendrimer.   
 Applicant’s arguments have been fully considered but are not found persuasive.  The rejection is not based upon a substitutuion of Dendrimer 7 of Sharma, rather, the basis of the rejection is that It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the hydroxylated dendrimers of Sharma as the hydroxylated dendrimer of Rangaramanujam.  Regarding applicant’s argument that triazatriphosphinine is excluded from the present invention, the examiner’s response is that this is not the case.  Although claim 42 states “wherein the dendrimer is prepared from one or more compounds elected from the group consisting of,” it’s clear from a reading of the claims that these compounds may contain further groups than what are enumerated in the claim.  Dependent claim 52, for example, states that polyethylene glycol may be derivatized with amine, acid, aldehyde, alcohol, acetylene, allyl, acrylate, azide, tosyl, mesylate, thiol, N-hydroxy succinimide activated acid, and maleimide.  The artisan would understand that the polymers listed in claim 42 are also open to functionalization with functional groups.  Even if claim 42 was closed to triaztriphosphinine being present in the dendrimer structure, which the examiner does not concede, the artisan would understand that Sharma’s teachings regarding Dendrimer 7 are applicable to the other dendrimers taught by Sharma, including Dendrimer 2 in Figure 1. 


Claims 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168347 A1 to Rangaramanujamin view of Bagul (Polymer Chemistry, 2017; IDS filed 7/8/2019).  Rangaramanujamin teaches a dendrimer comprising a plurality of hydroxyl groups, wherein one or more prophylactic, therapeutic, or diagnostic agents are encapsulated in, associated with, or conjugated to the dendrimer and the dendrimer is formulated for systemic administration for local treatment of inflammation mediated by activated macrophages (abstract; paragraphs 1-16; examples; claims).  The macrophages may be resident macrophage cells of the brain (central nervous system) (paragraphs 2 and 6).  The dendrimer may be a PAMAM dendrimer, but polyester, polyether, polylysine, polyethylene glycol, and polypeptide dendrimers are also envisioned (paragraph 56).  
Rangaramanujam fails to teach using hydroxyl-terminated dendrimers having a surface density of hydroxyl groups of at least three hydroxyl groups/nm2.  
Bagul discloses dendrimers for pharmaceutical applications having high density surface hydroxyl groups and a method for obtaining them wherein the dendrimers have 20 and 40 hydroxyl groups (abstract; Results and Discussion; Scheme 5).  The Dendrimer of Scheme 5 has 40 hydroxyl groups and a diameter of 2 nm, and therefore a hydroxyl surface density of 3.2 OH group/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of OH groups of 9.5 OH/nm3.   The unique structures and multifunctional abilities allow controlled tailoring of the dendrimer surface and utilization of the dendrimers for nanomedicine (Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the hydroxylated dendrimers of Bagul as the hydroxylated dendrimer of Rangaramanujam.  The rationale for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Bagul will provide unique structures and multifunctional abilities to allow for controlled tailoring of the dendrimer surface and utilization of the dendrimers for drug delivery.
Applicant argues that  Bagul describes heterolayered hybrid dendrimers with optimized sugar head groups for enhancing carbohydrate-protein interactions. Bagul does not teach or suggest formulation suitable for systemic administration or for local treatment of inflammation mediated by activated macrophages.  Applicant argues that Bagul fails to provide any teaching or suggestion that a dendrimer of its disclosure has a diameter of 2 nm, which the rejrection relies upon for its calculation of hydroxyl groups.  As evidenced by the chemical structure of cyclotriphosphazeone core 17 shown in Scheme 5 of Bagul, the compound includes triaatriphosphininine, which is incorporated into the final dendrimer structure, shown in Scheme 5.  This dendrimer of Bagul is therefore excluded from the present claims.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Compound 16 of Bagul is not a dendrimer, the examiner agrees that Compound 16 of Bagul is not a dendrimer.  However, Bagul discloses dendrimers for pharmaceutical applications having high density surface hydroxyl groups and a method for obtaining them wherein the dendrimers have 20 and 40 hydroxyl groups (abstract; Results and Discussion; Scheme 5).  The Dendrimer of Scheme 5 has 40 hydroxyl groups and a diameter of 2 nm, and therefore a hydroxyl surface density of 3.2 OH group/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of OH groups of 9.5 OH/nm3.   The unique structures and multifunctional abilities allow controlled tailoring of the dendrimer surface and utilization of the dendrimers for nanomedicine (Introduction).   It would have been obvious to use the hydroxylated dendrimers of Bagul as the hydroxylated dendrimer of Rangaramanujam.  The rationale for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Bagul will provide unique structures and multifunctional abilities to allow for controlled tailoring of the dendrimer surface and utilization of the dendrimers for drug delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 14, 2022